*503Opinion by
Mr. Justice Chidsey:
These appeals are from two orders adjudging the appellant labor union and several of its officers, agents and members, appellants also, guilty of contempt in having violated a preliminary injunction entered by the court below, and sentencing them respectively to pay fines varying from $200 to $1,000.
The injunction was issued in a labor controversy which concerned the introduction of certain technological changes in the unloading of vessels at a pier in the Port of Philadelphia which would have reduced by about one-third the number of longshoremen employed in a particular working unit of 167 men. One of the underlying disagreements between the union and its members on the one hand and the employer and its representatives on the other, was whether the collective bargaining agreement governing the relationship provided for “renegotiation” or “arbitration” in the solution of this disagreement as to the number of men to be employed after the changes in the manner of unloading vessels.
On March 23, 1955 appellees1 filed a complaint in equity seeking injunctive relief because of the refusal of appellants to unload a vessel then in port, and on the same day the court below, without an appearance by appellants, granted a preliminary injunction restraining appellants from (1) interfering “in any un*504lawful manner” with operation at National Sugar Company’s refinery, (2) violating-tbe collective bargaining agreement, (3) refusing to arbitrate under tbe agreement, (4) violating a no work stoppage agreement, (5) refusing to supply longshoremen to unload at tbe pier,' and ordered a bearing to be beld two days later on March 25, 1955. After tbe hearing on March 25, 1955, the court below ordered the preliminary injunction to be continued until final hearing, and from that order appellants prosecuted an appeal to this Court on March 28, 1955.
While the appeal was pending, the men refused to unload the vessel at the pier unless all 167 men in the work-gang were put to work, or to submit to arbitration. . On April 4th, appellees filed a petition for a rule upon' appellants to show cause why they should not be attached for contempt of the court order of March 23, 1955 (continued in force and-effect on March 25th) and that the individual defendants be held in custody until they complied therewith. The rule was granted on the same day and made returnable on April 7th, later changed to April 11th (during which time appellants applied to this Court, for a supersedeas, which was. denied). In its answer, among other objections,. appellants demanded a jury trial in accordance with the Act of June 23, 1931, P. L. 925,. §1, 17 PS §2047. . . ■
On April 13, 1955, the court below adjudged appellants in contempt “Having determined that the defendants have failed to comply with [the] court’s order dated March 23, 1955”, and fined the eight individual appellants (officers and agents of the International and Local Union) $200 each, and the appellant Local Union itself the sum of $500. In its opinion filed in connection with that order, the court below rejected appellants’ motion for a jury trial stating “. . . *505it is only in cases where the acts charged are- indictable as crimes that the right exists,” citing Philadelphia & Reading Coal & Iron Co. v. Whary et al., 52 D. & C. 83, as its sole authority for that proposition.
On April 27, 1955, this Court affirmed the March 23 and March 25, 1955 orders of the court below (our opinion, however, was not filed until June 27, 1955, see Philadelphia Marine Trade Association v. International Longshoremen’s Association, Local Union No. 1291, 382 Pa. 326, 115 A. 2d 733), in an opinion which dealt with the merits of the injunctive orders, but, of course, did not concern itself with the contempt citation of April 13, 1955, which arose after certiorari had issued from this Court.
Following the contempt hearing of April- 13, 1955, the union submitted the dispute to arbitration, but .this procedure broke down shortly thereafter. On May 2, 1955, the ship which had arrived at the pier on March 22, 1955 still remained unloaded and appellees thereupon brought a “Petition to Compel Compliance with Orders of Court Dated March 23 and 25, 1955” in the court below, praying a rule to show cause (1) why the property of the appellants should not be sequestered, (2) why the appellants should not be fined $15,000 per day commencing April 28, 1955 for the use of appellees, (3) and other; relief. ■ The .r,ule, to show cause was granted on May 2nd, made returnable on May 5th, and appellants filed a motion to. dismiss, again demanding a jury trial under the provisions of the Act of June 23, 1931, supra-,..among other prayers, and also filed an answer to the petition and rule.- - On the 4th day of May, the Federal Mediation Service stepped into" the dispute between, the union , members and the employer representatives,, and after the Federal Mediator addressed the 167 men in the work-gang) the men voted to return to work pending a final de-*506cisión as to the number of longshoremen to be employed at the pier in the fntnre. On the following day, May 5th, the court was informed that the men were returning to work and a continuance was gi*anted until May 13th. On May 13, 1955, after a hearing, the court below held the appellant union and the appellant Askew, its president, guilty of continuing contempt of its order of March 23, 1955, from April 13, 1955 (the date of the first contempt order) until May 4, 1955, and fined the union $1,000 and Askew $250.
From the orders of April 13, 1955 and May 13, 1955, holding the appellants in contempt and imposing the fines as above stated, these appeals are prosecuted. We are of the opinion that the orders must be reversed. It is clear that the court below, failing to observe the distinctions among the various forms of contempt recognized in this Commonwealth, did not afford to appellants the procedural safeguards which the Legislature and the decisions of this Court have held them to be entitled.
In the petition for attachment filed by appellees in the first of the two contempt proceedings, the petitioners prayed that the individual appellants be held in custody until such time as they would perform in accordance with the preliminary injunction which, on March 23, 1955, had been entered by the court on petitioners’ behalf. In their “Petition to Compel Compliance” filed in Connection with the second contempt proceeding, appellees prayed that the appellants be required to show cause why their property should not be sequestered and why they should not be fined $15,-000 per day “for the use and benefit of the [appel-lees]”. The relief requested by the appellees was unquestionably in the nature of a civil contempt proceeding. As we noted in Knaus v. Knaus, 387 Pa. 370, 127 A. 2d 669, at p. 377: “. . . where the act of contempt *507complained of is the refusal to do or refrain from doing some act ordered or prohibited primarily for the benefit of a private party, proceedings to enforce compliance with the decree of the court are civil in nature. The purpose of a civil contempt proceeding is remedial, and judicial sanctions are employed (1) to coerce the defendant into compliance with the court’s order, and (2) in some instances to compensate the complainant for losses sustained: United States v. United Mine Workers of America, 330 U. S. 258, 303.” Furthermore, every one of the indicia which we set forth in the Knaus case, supra, at p. 378, was present in these two petitions: “The factors generally said to point to a civil contempt are these: (1) Where the complainant is a private-person as opposed to the government or a governmental agency; (2) where the proceeding is entitled in the original injunction action and filed as a continuation thereof as opposed to a separate and independent action; (3) where holding the defendant in contempt affords relief to a private party; (4) where the relief requested is primarily for the benefit of the complainant; and (5) where the acts of contempt complained of are-primarily civil in-character and do not of themselves constitute crimes or conduct by the defendant so contumelious that the court is impelled to act on its own motion. . . .” The petitions in the instant case were brought by private parties, styled as in the original injunction action and filed as a continuation thereof, the relief afforded by the contempt proceeding was for the benefit of private parties, namely the complainants, and the acts of contempt complained of were not offenses against organized society. In their first petition, appellees were praying that appellants be coerced into compliance with the court’s order and in the second petition appellees were praying compensation for the losses they had sustained. '
*508. The court below, however, although holding appellants in contempt, did not provide appellees with the relief requested; instead it vindicated its own dignity and authority in each instance by punishing the appellants through the-imposition of fines. The order of April 13, 1955 was not prospective in nature seeking to compel compliance by appellants for the benefit of the appellees, but was retrospective. In its own terms it stated: “Having determined that the defendants have failed to comply with -this court’s order dated March 23, 1955, which was continued after hearing on March 25, 1955, defendants . . . are fined the sum of $200 each, and defendant . . . Union ... is fined the sum .of $500”. The second contempt order was even more clearly punitive in nature, both by its own .terms and because it was entered after appellants had, for all practical purposes, complied with the preliminary injunction in the court below. There can be no doubt that although appellees were requesting relief -in the form of a civil contempt proceeding, the court below was holding appellants guilty of criminal contempt.
Were the distinction merely one of nomenclature, it would be of no great moment that the court below applied the wrong label. The distinction, however, is of substantial import, in that the rights attendant to and the consequences flowing from a finding of contempt differ considerably in each instance. “. . . Con-tempts broadly fall into two categories, civil, and criminal. - Criminal contempts are further subdivided .into direct and indirect contempts.” Knaus v. Knaus, supra, at p. 375, and see Casco Products Corporation v. Hess Brothers, Inc., 184 Pa. Superior Ct. 47, 51, 132 A. 2d 922. The types of contempt differ not.-only with-respect to. their nature, but in the procedure "4o be.followed and the penalty which-may.be imposed-in each instance"; • . .
*509A direct criminal contempt consists of misconduct of a person in the presence of the court, or disobedience to or neglect of the lawful process of the court, or to misbehavior so near thereto as to interfere with the court’s immediate business: Act of June 16, 1836, P. L. 784, §§23, 24, 17 PS §§2041, 2042; Levine Contempt Case, 372 Pa. 612, 95 A. 2d 222; Snyder’s Case, 301 Pa. 276, 152 A. 33. Punishment for such contempt may be inflicted summarily in accordance with the Act-of 1836. The Act of 1836 provided further in Section 24 that: “The punishment of imprisonment for contempt, as aforesaid, shall extend only to such con-tempts as shall be committed in open court, and all other contempts shall be punished by fine only.” It should be noted that the Act of 1836 was not applicable to civil contempts: see Commonwealth ex rel. Lieberum v. Lewis, 253 Pa. 175, 98 A. 31. The class of “all other contempts” was the class of criminal con-tempts which in this Commonwealth have become known as “indirect criminal contempts”, namely, those which occurred outside of the presence of the court itself: Penn Anthracite Mining Co. v. Anthracite Miners of Pennsylvania et al., 318 Pa. 401, 178 A. 291; Kegg et al. v. Bianco et al., 151 Pa. Superior Ct. 234, 30 A. 2d 159. The reference of the term “criminal” in the context of “criminal contempts” does not relate only to indictable crimes. It is rather a means of distinguishing between those contempt proceedings which we call civil, namely those in which the dominant purpose is to enforce compliance with an order of court for the benefit of the party in whose favor the order runs; and those which are known as criminal, namely those in which the dominant purpose is to vindicate the dignity and authority of the court, and to protect, the interests of the general public: see Gompers v. Bucks Stove & Range Company, 221 U. S. 418; United *510States v. United Mine Workers of America, 330 U. S. 258; Patterson v. Wyoming Valley District Council, 31 Pa. Superior Ct. 112; Knaus v. Knaus, supra. While the Penn Anthracite Mining Co. v. Anthracite Miners of Pennsylvania et al., and the Kegg et al. v. Bianco et al. cases, supra, involve situations where those who had been contemptuous of the order of the court had committed indictable criminal offenses, the punishments meted out were punishments directed to the contempt of the court, and were not intended as substitutes for the punishments directed for the indictable crimes under the applicable provisions of this State’s Penal Code. This is made perfectly clear in the case of Casco Products Corporation v. Hess Brothers, Inc., supra, in which the Superior Court, in an opinion by President Judge Rhodes, held the defendants guilty of indirect criminal contempt for the violation of an injunction relating to sales in violation of the Pennsylvania Fair Trade Act of 1935, and in which no indictable crimes were committed. The only contrary authority which has been cited to us is the case of Philadelphia & Reading Coal & Iron Co. v. Whary et al., supra, in which the common pleas court overruled a demand for a jury trial under the Act of 1931, holding that the proceeding before it was one in civil contempt (relating to a preliminary injunction barring the defendants from trespassing on plaintiff’s land) and was not one in indirect criminal contempt under the Act. In its opinion the court of common pleas, by an analogy to the contempt provisions in the Federal Clayton Act of October 15, 1914, 38 Stat. 738, 28 U.S.C. Sec. 381 et seq., opined that the Pennsylvania Act of 1931 applied only to indirect criminal contempts where the Act complained of itself consisted of an indictable criminal offense. In this dicta, the court of common pleas was clearly wrong. To analogize a Federal Act, *511which by its terms specifically dealt with contempt wherein the act or thing done also constituted a criminal offense under any statute of the United States or law of any State, to a Pennsylvania statute which applies “in all cases where a person shall be charged with indirect criminal contempt for violation of a restraining order or injunction issued by a court or judge or judges thereof”, and to buttress the conclusions based upon such an analogy with conclusions flowing from the coincidence of two prior Pennsylvania appellate court decisions relating to indirect criminal contempt fortuitously being cases where the defendants therein could, if another proceeding were instituted, be found guilty of indictable crimes, is reasoning too fallacious to require further comment. It should be noted, however, that insofar as the basic holding in the Philadel-delphia & Beading Coal & Iron Go. case was concerned, the proceedings were titled apparently as in the original injunction action, were filed apparently as a continuation thereof, the complainant was a private per-, son (corporation) and not the government or a governmental agency, and the proceedings were apparently instituted for the benefit of the complainant. Therefore, from all that appears in the opinion, the ease was in fact one of civil contempt, which, apart from the dicta, is all that the court really held, or was necessary for it to hold in the disposition of the case.
Indirect criminal contempts in this Commonwealth are governed by the Act of June 23, 1931, P. L. 925, 17 PS §§2047, 2048. That Act contains procedural safeguards requiring admission to bail, notice, a reasonable time to make a defense, the right to file a demand for retirement of the judge sitting in the proceeding in certain instances, and provisions for trial by jury. Furthermore, the punishment in such cases is-limited to a fine not exceeding $100, or imprisonment, not exceeding 15 days.
*512The proceedings, purposes, and punishments in a civil contempt are quite distinguishable. As pointed out above, the proceedings are instituted by a private party, for his own benefit, and the proceeding generally is a continuation of the original injunction action. “The primary objective or purpose of punishment for civil contempt is to coerce the defendant into compliance with the decree of the court and thereby provide the remedy ordered for the benefit of the plaintiff. Every order which imposes punishment for civil contempt should state the condition which, upon fulfillment, will result in the release of the defendant or the remission of the fine.” Knaus v. Knaus, supra.
That the procedures and purposes and punishments are distinguishable does not mean that the same set of facts cannot give rise to more than one type of contempt. Indeed, it is clear that a judgment in a civil contempt proceeding for the benefit of a private plaintiff will, of course, incidentally vindicate the authority of the court. Just as on the other hand a criminal contempt judgment, which is punitive, may often advance private interest. But this is not to say that the procedures appurtenant to each specific type of contempt may be so commingled as to take from a- party the rights which it is by law entitled to enjoy or to give that party benefits to which it has no right. The punishments in an indirect criminal contempt must be in strict accord with the applicable statutes of this Commonwealth and the coercive measures in a civil contempt must specify the conditions upon which compliance by the defendant will result in release therefrom.
In the instant case, the inexact reasoning of the court below so tangled the various contempt procedures that the appellees neither got the relief for which they prayed, nor did the appellants receive the *513protections to which they were entitled by law. As civil contempt proceedings, the orders of the conrt below were wholly inappropriate in that they purported to punish appellants for past acts of misbehavior, rather than setting forth the conditions of compliance to which appellants were required to conform and conditioning its punitive measures on failure to comply therewith. Even if viewed as indirect criminal con-tempts, appellants were not afforded the trial by jury which they had timely demanded and to which they had a right under the Act of 1931, and the penalties visited upon them were in excess of the permissible limits set forth in Section 2 of that Act.
May 2, 1958:
The orders of April 13, 1955 and May 13, 1955 sentencing appellants to the payment of fines for contempt of court cannot be upheld.
Opinion
Pee Curiam,
The foregoing opinion, Avritten by Mr. Justice Chid-sey prior to his death on April 19, 1958, is adopted and filed as the opinion of the Court.
Orders reversed with costs of these appeals payable equally by appellants and appellees.

 Appellees are the plaintiffs in the action, namely, Philadelphia Marine Trade Association, the National Sugar Refining Company and Dugan & McNamara, Inc. The sugar company operates a refinery in Philadelphia and its premises include a pier at which vessels carrying raw sugar are unloaded by plaintiff Dugan & McNamara, Inc., contracting stevedore employed by the sugar company. The trade association is the collective bargaining agent for its members that employ deep sea longshoremen, including Dugan & McNamara, Inc., the employer of the longshoremen here involved.